Case 21-30161-tnw   Doc 3   Filed 06/17/21 Entered 06/17/21 19:57:40   Desc Main
                            Document      Page 1 of 4
Case 21-30161-tnw   Doc 3   Filed 06/17/21 Entered 06/17/21 19:57:40   Desc Main
                            Document      Page 2 of 4
Case 21-30161-tnw   Doc 3   Filed 06/17/21 Entered 06/17/21 19:57:40   Desc Main
                            Document      Page 3 of 4
Case 21-30161-tnw   Doc 3   Filed 06/17/21 Entered 06/17/21 19:57:40   Desc Main
                            Document      Page 4 of 4
